Citation Nr: 1528425	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 17, 2014, and rating in excess of 60 percent as of January 17, 2014, for coronary artery disease, status post stent replacement.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for coronary artery disease, status post stent placement, and assigned a 10 percent rating.  The Board remanded the claim for development in November 2013.  An April 2014 rating decision increased the rating for coronary artery disease, status post stent placement to 60 percent effective January 17, 2014.   Thereafter, the Board remanded the claim again in January 2015.  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the case is still not ready for appellate review.  The VBMS records show that the Veteran was reportedly admitted into the hospital in April 2015 for atrial fibrillation at the Milwaukee VAMC.  Records of this hospitalization visit are not in the VBMS file; and the evidence was added to the record after the last supplemental statement of the case in March 2015.  As the records of hospitalization are potentially relevant to the Veteran's claim, they should be added to the VBMS file and considered in the present appeal.

A March 2015 vocational assessment performed as part of the Veteran's VA examination report also raised the issue of entitlement to a TDIU on a derivative basis.  Specifically the Veteran noted that he last worked in December 2014 and was working part-time driving a van; but reported that this was getting harder and harder to do because of the fatigue.  The examiner commented that the Veteran had a hard time walking to the examination room because of the fatigue and shortness of breath.  While the examiner noted that the Veteran's education and skills made him employable, the examiner also reported that the Veteran's service-connected heart condition affected or imposed work restrictions on all fields of labor that are medium or heavy manual labor with prolonged standing, walking, or using the stairs; and that the Veteran's current symptoms also affected his reliability, productivity, and ability to concentrate and follow instructions.  The findings in the March 2015 report appear to be contradictory.  An examination should be provided to determine the functional (and specifically occupational) impairment due to the Veteran's coronary artery disease, either alone, or in conjunction with his other service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant treatment records from the VAMC in Milwaukee dated since February 2015, including a report of hospitalization for atrial fibrillation in April 2015; and from the Iron Mountain VAMC since March 2015.  Associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

2.  Ask the Veteran to identify any additional, relevant treatment records pertaining to his coronary artery disease.  If the Veteran complies with the RO's requests, make efforts to obtain any relevant records identified.

3.  Send the Veteran a notice letter addressing the criteria for a claim for a total disability rating based on individual unemployability due to service-connected disabilities.

4.  If, after reviewing the pertinent evidence added to the record, it appears that the Veteran's coronary artery disease has worsened in severity since it was last evaluated for compensation and pension purposes in March 2015, schedule the Veteran for a VA heart examination to ascertain the current severity of the coronary artery disease.

5.  Then schedule the Veteran for an examination to determine the impact of the Veteran's coronary artery disease, either alone or in combination with his other service-connected disabilities, on the Veteran's ability to maintain gainful employment.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner is then requested to provide an opinion as to the degree of occupational impairment attributable to the Veteran's service-connected coronary artery disease, and any side effects of medication taken for such disability, either alone, or in combination with his other service-connected disabilities (i.e., diabetes mellitus, degenerative joint disease of the left knee, and peripheral neuropathy of the bilateral upper and lower extremities due to diabetes mellitus), emphasizing what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his service-connected disability(ies) on his ability to work and perform daily living activities.  

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability(ies), as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
 
6.  Then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  Thereafter, readjudicate the claims for increased rating for coronary artery disease and for a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




